Citation Nr: 0724862	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972 and from December 1972 to March 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include serious 
impairment in finding and maintaining suitable employment, 
difficulty communicating, jerky movements and animated 
gestures, preoccupation with the death counts in Vietnam and 
Iraq, anxiety, depression, panic attacks, and an absence of 
friends.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  These requirements have been inferred to apply to 
increased rating claims as well.  For the reasons described 
below, an increased rating is being granted and an effective 
date will ultimately be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 30 percent disability 
rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Assignment of a 30 percent evaluation is 
warranted for PTSD manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
weekly or less often panic attacks; chronic sleep impairment; 
and mild memory loss, such as forgetting names, directions, 
recent events.

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has reviewed the relevant medical evidence of 
record, including VA medical records, private medical 
records, a VA vocational counseling record, and a January 
2005 VA examination report.  Based on this evidence, the 
Board has increased the veteran's disability compensation to 
70 percent for the entire period that is contemplated by this 
appeal.

According to a December 2004 employer's letter, the veteran 
was removed from his position as a Licensed Practical Nurse 
(LPN) and was assigned the position of Housekeeping Aid.  
Records indicate that this change was made because the 
veteran twice violated nursing guidelines by documenting and 
administering medication via a Peripherally Inserted Central 
Catheter (PICC).  He also scanned and attempted to administer 
the medication on a third occasion.

According to the January 2005 VA examination report, the 
veteran reported having been relieved of his LPN position due 
to administrative irregularities.  He stated that he made the 
mistake of scanning the medication into the computer system 
at the correct time.  He also stated that he sometimes 
scanned medication in for other personnel, so the computer 
would incorrectly indicate that he had administered the 
medication.  He chose to work as a housekeeper, which he 
finds to be demeaning and humiliating, rather than be fired 
from the medical center.  This demotion also included a 
substantial pay cut, but state licensing requirements 
precluded the veteran from finding work outside the VA 
system.  

The veteran used to take Ritalin to treat his inattention and 
attention deficit hyperactivity disorder, but this medication 
needed to be stopped because he had to have mitral valve 
prolapse surgery.  He has not had medicine to treat his 
depression and anxiety.  

The veteran indicated that he has a lot of nighttime 
threshing and twitching but that he could infrequently recall 
his dreams.  He indicated that he felt bitter, disillusioned, 
low morale, a lack of trust, frustration, anger, and 
hostility.  

He had been in marital counseling since September 2004 
because of continual marital problems.  He and his wife had 
severe conflicts in communications.  He also stated, however, 
that he and his wife have been married for 25 years and love 
each other.

The veteran stated that he used to be involved in Civil War 
re-enactments, but he was "kicked out" when he attempted to 
offer sermons that were given by the clergy to Civil War 
soldiers.  The veteran denied having social relationships and 
other activities and leisure pursuits outside his interest in 
the Civil War.  The veteran denied legal difficulties or 
driving under the influence.  He also denied the use of 
alcohol or cigarettes.  He denied a history of violence or 
assaultiveness.  

On examination, the veteran exhibited jerky, somewhat awkward 
movements, and gesticulated and was somewhat animated, at 
times almost to the point of agitation.  There was no gross 
impairment of thought processes, but at times his 
communication was overly intense and he was somewhat 
perseverative.  He denied delusions and hallucinations.  Eye 
contact was good.  At times, he appeared somewhat eccentric 
in his thoughts and interpretations of events.  He denied 
suicidal ideation, plan, or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.

He was oriented to person, place, and time.  There was no 
gross memory loss or impairment.  He indicated that he has 
been "obsessed with deaths" that occurred in Vietnam that, 
although they were attributed as non-combat deaths due to 
nosocomial infections occurring outside the country of 
combat, they were, in fact, more properly designated as 
combat deaths because the illnesses were secondary to severe 
wounds and burns that were treated outside the country.  The 
veteran indicated that he has had letter writing campaigns 
and other persistent thoughts about trying to clear up this 
misconception and is more disturbed about the reported "body 
count" in Iraq, which he felt is grossly underestimated.  

The veteran's speech was rapid at times and somewhat 
indistinct, but there were no irrelevant, illogical, or 
obscure speech patterns.  He reported occasional periods of 
anxiety and panic.  He was also depressed and described 
himself as a depressive personality.  He noted that he is 
unable to socialize.  His stated that his wife complained he 
does not exhibit emotion and is frequently flat and toneless 
in day-to-day interactions.  

A January 2005 private medical evaluation stated the 
veteran's strongest symptom of PTSD involved the numbing of 
general responsiveness.  He had a restricted range of affect, 
diminished interest in significant activity, and feelings of 
detachment and estrangement from others.  He initially 
started treatment because of marital problems.  The veteran's 
PTSD caused a great deal of anxiety.  He was hypervigilant in 
assessing his surroundings and reactions of others.  He would 
react to many different cues in his interactions with others 
and then at times would miss the main focus of the 
conversation.  He struggled to relax and listen and would 
therefore often lose his line of communication with others.  
His anxiety and worry also affected his ability to 
concentrate and remember important information. 

According to an August 2006 VA vocational counseling record, 
the veteran's vocational impairments included a maladaptive 
behavioral pattern caused by service-connected psychiatric 
disability, physical limitations imposed by non-service-
connected disabilities, not having made a stable adjustment 
to disability, possible age discrimination, possible employer 
prejudice toward individuals with disabilities, a troubled 
work history, and educational deficits.  His service-
connected PTSD limits his capacity for work activities that 
require social/psychological capacities such as working under 
stress and conflict resolution without the loss of composure.  
It was determined that the veteran does have an employment 
handicap that is considered serious because the veteran does 
have a significant impairment in terms of the ability to 
prepare for, obtain, or retain employment consistent with his 
interests, aptitudes, abilities, and interests.  It was also 
determined that it is currently feasible for the veteran to 
achieve a vocational goal.

At his June 2007 hearing, the veteran testified that he is 
not involved emotionally with his children.  He testified 
that he has panic attacks two or three times a month, or 
maybe once a week.  He stated that he isolates himself 
physically, emotionally, and socially.  He stated that he has 
acquaintances but not friends.  He admitted to crying spells.  
He stated that he was disciplined at work for starting an IV 
when he was not authorized to do so.  He indicated that he 
had seen this procedure performed by Registered Nurses before 
and had followed it step by step.

The Board believes these records justify a 70 percent 
disability rating.  Work deficiencies are demonstrated both 
through the disciplinary actions taken against the veteran at 
work and through his response to the circumstances 
surrounding his demotion and to the demotion itself.  The 
August 2006 vocational assessment indicates that the 
veteran's PTSD is a serious impairment to his ability to find 
and retain employment.  

His testimony concerning his relationship with his wife and 
children illustrates deficiencies in family relations.  He 
alternately describes his relationship with his wife as good 
and loving and as severely problematic.  His wife has stated 
that he does not exhibit emotion in day-to-day interactions, 
and he has stated that his children always go to their mother 
when they have emotional issues to discuss.  

The veteran's work transgressions and his expulsion from the 
Civil War re-enactments are also evidence of deficiencies in 
judgment and thinking.  Medical records and hearing testimony 
reflect the veteran's preoccupation with how combat deaths 
were assessed in Vietnam and how they are being counted in 
Iraq.  

It has been noted that the veteran often has frequent jerky 
movements and animated gestures.  He has had difficulty 
concentrating and has had memory problems.  He sometimes has 
problems communicating or focusing on conversations.  His 
communication is at times intense and perseverative.  The 
veteran has reported having no friends and no outside 
interests, other than his Civil War studies.  He frequently 
describes feelings of depression, anxiety, and detachment 
from others.  The Board believes that these symptoms most 
closely approximate those contemplated by the 70 percent 
disability rating.

The veteran's symptoms do not, however, satisfy the rating 
criteria for a 100 percent rating.  Even though he is working 
as a Housekeeping Aid rather than as an LPN, the veteran is 
still employed.  Even though he and his wife have had 
problems communicating, the veteran has still been married 
for 25 years.  He has not exhibited symptoms such as 
persistent delusions or hallucinations, persistent danger to 
hurting self or others, or intermittent inability to perform 
activities of daily living that would indicate a total 
disability rating is appropriate.  Therefore, the Board 
believes a 70 percent rating for the entire period 
contemplated by this appeal is warranted.

Furthermore, in reaching the above determination, the Board 
has considered whether the veteran's service-connected 
disability standing alone presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating are 
not met.



ORDER

A 70 percent rating, but no higher, is granted for the 
veteran's service-connected PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


